      Case 3:21-cv-00084-TKW-EMT Document 7 Filed 03/01/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

CLEVEN JOSEPH MOORER,
    Plaintiff,

vs.                                                 Case No.: 3:21cv84/TKW/EMT

ROGER VINSON, Senior Judge,
     Defendant.
____________________________/

                                      ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 6). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that this case is frivolous. Accordingly, it is

      ORDERED that:

      1.     The Report and Recommendation is adopted and incorporated by

reference in this order.

      2.     This case is DISMISSED, all pending motions are DENIED as moot,

and the Clerk shall close the file

      DONE AND ORDERED this 1st day of March, 2021.

                                        T. Kent Wetherell, II
                                       T. KENT WETHERELL, II
                                       UNITED STATES DISTRICT JUDGE
